Exhibit 99.1 United States Commodity Index Funds Trust Monthly Account Statements For the Month Ended October 31, 2011 United States Commodity Statements of Income (Loss) Index Fund Total Income Realized Trading Gain (Loss) $ ) $ ) Unrealized Gain (Loss) on Market Value of Futures Interest Income ETF Transaction Fees Total Income (Loss) $ $ Expenses Investment Advisory Fee $ $ Tax Reporting Fees Legal Fees Brokerage Commissions Audit Fees Prepaid Insurance Expense Total Expenses $ $ Net Income (Loss) $ $ Statements of Changes in Net Asset Value Net Asset Value Beginning of Period 10/1/11 $ $ Additions Withdrawals ) ) Net Income (Loss) Net Asset Value End of Period $ $ Net Asset Value Per Unit $ Statements of Changes in Units Outstanding Units Outstanding Beginning of Period 10/1/11 Additions Withdrawals ) ) Units Outstanding End of Period To the Unitholders of United States Commodity Index Fund: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statements for the month ended October 31, 2011 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, Sponsor of United States Commodity Index Funds Trust United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
